COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00236-CV


PHYLLIS NICHOLAS                                                       APPELLANT

                                         V.

FANNIE MAE A/K/A FEDERAL                                                APPELLEE
NATIONAL MORTGAGE
ASSOCIATION


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On March 27, 2012, we notified Appellant Phyllis Nicholas that her brief did

not comply with appellate rule of procedure 38.1(d), (g), and (i).2 We allowed

Appellant until April 9, 2012 to file an amended brief that complied with the above

rule. We stated in our letter to Appellant that her failure to timely file an amended
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 38.1(d), (g), (i).
brief in compliance with the above rule could result in the waiver of noncompliant

points, our striking her brief, or the dismissal of her appeal.3 We granted Appellant

an extension of more than six weeks to file her compliant amended brief, ordering

the amended brief to be filed by May 22, 2012 and stating that no further extensions

would be granted. We received Appellant’s amended brief on May 22, 2012, but it

too was noncompliant4 and therefore not filed by this court.

      Accordingly, we strike Appellant’s brief and dismiss this appeal for want of

prosecution.5




                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 14, 2012




      3
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      4
       See Tex. R. App. P. 38.1(d), (g), (i).
      5
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).


                                          2